 



Exhibit 10.01
(SYMANTEC COMPANY LOGO) [f14249f1424901.gif]
Form of
FY06 Executive Annual Incentive Plan
This Executive Annual Incentive Plan (“Plan”) of Symantec Corporation
(“Symantec”) is effective as of July 2, 2005. The Board of Directors reserves
the right to alter or cancel all or any portion of the Plan for any reason at
any time.

     
Job Category:
  ___________________________ __________________  
Purpose:
  Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.
 
   
Bonus Target:
  The target incentive bonus for this executive position is ___%* of the annual
base salary. Annual base salary has been established at the beginning of the
fiscal year. Bonuses will be paid based on actual annual base salary earnings
from time of eligibility under the Plan through March 31, 2006. Payments will be
subject to applicable payroll taxes and withholdings.
 
   
Bonus Payments:
  The annual incentive bonus will be paid once annually. Payment will be made
within six weeks of the financial close of the fiscal year. Any payment made
under this Plan is at the sole discretion of the Board of Directors.
 
   
Components:
  Two performance metrics* will be used to determine the annual incentive bonus
payment:

              Metric   Weighting   FY06 Targets  
Corporate Revenue
         
Corporate Earnings per Share
       

     
Achievement Schedule:
  The established threshold must be exceeded for the applicable performance
metric before the bonus applicable to such performance metric will be paid. This
Plan is uncapped.

                      FY06 Revenue Growth Targets   % Payout   FY06 EPS Targets
  % Payout

     
Pro-ration:
  The calculation of the annual incentive bonus will be based on eligible base
salary earnings for the fiscal year and, subject to the eligibility requirements
below, will be pro-rated based on the number of days participant is employed as
a regular, full-time employee of Symantec during the fiscal year.
 
   
Eligibility:
  The Plan participant must be a regular, full-time employee of Symantec at the
end of the fiscal year in order to be eligible to receive the annual incentive
bonus. If the company

Symantec Corporation   Proprietary   1



--------------------------------------------------------------------------------



 



     
 
  grants an interim payment for any reason, the participant must be a regular,
full-time employee at the end of that performance period in order to receive
such payment. A participant who leaves before the end of the fiscal year will
not be eligible to receive the annual incentive bonus or any pro-rated portion
thereof.
 
   
Exchange Rates:
  The performance metrics will not be adjusted for any fluctuating currency
exchange rates. Actual growth numbers will be used.
 
   
Acquisition:
  In the event of an acquisition or purchase of products or technology, the
Compensation Committee of the Board of Directors may adjust the Revenue Growth
and Earnings per Share Targets to reflect the potential impact upon the
Symantec’s financial performance.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan
effective as of April 3, 2004 and approved by Symantec’s stockholders on
August 21, 2003.
 
   
 
  This Plan supersedes the FY06 Executive Annual Incentive Plan dated April 1,
2005, which is null and void as of the adoption of this Plan.
 
   
 
  Participation in the Plan does not guarantee participation in other or future
incentive plans. Plan structures and participation will be determined on a
year-to-year basis.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

* See Annex A

Symantec Corporation   Proprietary   2



--------------------------------------------------------------------------------



 



Annex A
2006 Executive Incentive Plan
Additional Material Terms
Under the terms of the Executive Incentive Plans, Symantec’s executive officers
are eligible to receive performance-based incentive bonuses at the end of the
fiscal year with target payouts ranging from 40% to 125% of their annual base
salaries. The actual bonus amounts for all executive officers other than
Symantec’s Vice President of Finance and Chief Accounting Officer are subject to
the following metrics and weighting: (a) achievement of targeted revenue growth
of the combined company (50% weighting); and (b) achievement of targeted
earnings per share growth of the combined company (50% weighting). The bonus
amount for Symantec’s Vice President of Finance and Chief Accounting Officer is
subject to an individual objectives metric (30% weighting) in addition to the
revenue and earnings per share metrics described above (weighted at 35% each).
The measurement period for targeted revenue and earnings per share growth is the
nine month period ending on March 31, 2006.

Symantec Corporation   Proprietary   3